The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: March 13 2019


                        UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

  In Re                                          )       Case No. 18-32346
                                                 )
  Estella Juanita Roldan-McCroskey               )       Chapter 13
  Tyrone McCroskey                               )
                                                 )
  Debtor(s).                                     )       JUDGE JOHN P. GUSTAFSON

                                             ORDER

       It has come to the attention of the court that Debtor’s attorney, Jeffrey H. Weir II, has
been suspended from the practice of law, effective March 1, 2019, by order of the Ohio Supreme
Court entered on that date. See Lorain County Bar Assoc. v. Weir, No. 2019-0150, 2019 WL
986437 (March 1, 2019). In light of Debtors’ ongoing duties in this case, this court will grant
Debtors until May 13, 2019, to obtain new counsel for representation in this case, after which, if
new counsel has not entered an appearance, the court will consider Debtors as representing
themselves.




                                                 1




18-32346-jpg      Doc 67     FILED 03/13/19      ENTERED 03/13/19 12:32:38            Page 1 of 1
